Case 3:19-cv-16458-FLW-DEA Document 32-2 Filed 07/13/20 Page 1 of 6 PageID: 621




                    EXHIBIT B
        Case 3:19-cv-16458-FLW-DEA Document 32-2 Filed 07/13/20 Page 2 of 6 PageID: 622


Portnoy, Samuel I.

From:                             Ari Weisbrot <aweisbrot@weisbrotlaw.com>
Sent:                             Thursday, July 9, 2020 5:38 PM
To:                               Portnoy, Samuel I.
Cc:                               Griffinger, Michael R.; Howells, Charlotte
Subject:                          Re: 1782 Draft Stipulation


Forget it. But you may hear from the NJ Law Journal, writing a piece about "Civility for Lawyers During
Corona." Sorry. I tried to avoid this.

Sent from my Verizon, Samsung Galaxy smartphone
Get Outlook for Android


From: Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
Sent: Thursday, July 9, 2020 5:25:16 PM
To: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
Cc: Griffinger, Michael R. <MGriffinger@gibbonslaw.com>; Howells, Charlotte <CHowells@gibbonslaw.com>
Subject: RE: 1782 Draft Stipulation

Ari,

Now I am confused. The most recent version of the consent order we sent does not mention your family or any medical
condition in any way. As soon as you objected to that language, we deleted it. Here is a clean version of the order. As
for the other reasons you represented as the cause for your late filing, you told Mike this morning that you planned to
file a letter with the Court that would identify those precise reasons and that those reasons would embarrass us, so I
don’t see how you can now say that a filing identifying them would humiliate you. If there is anything inaccurate in the
way we have memorialized those reasons, please let me know and I’d be happy to work with you on edits. Otherwise, I
still cannot see why the attached should not be entered. Thanks.

- Sam

Samuel I. Portnoy
Gibbons P.C.
One Gateway Center
Newark, NJ 07102-5310
Tel (973) 596-4909 |Fax (973) 639-6218

From: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
Sent: Thursday, July 9, 2020 4:55 PM
To: Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
Cc: Griffinger, Michael R. <MGriffinger@gibbonslaw.com>; Howells, Charlotte <CHowells@gibbonslaw.com>
Subject: Re: 1782 Draft Stipulation

I am unclear. I sent you a stipulation that did not humiliate me or my family. It just agreed to a briefing
schedule and withdrawal of your motion. If you do not accept it, just say so. By 530

Sent from my Verizon, Samsung Galaxy smartphone
Get Outlook for Android

                                                           1
        Case 3:19-cv-16458-FLW-DEA Document 32-2 Filed 07/13/20 Page 3 of 6 PageID: 623

From: Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
Sent: Thursday, July 9, 2020 4:52:33 PM
To: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
Cc: Griffinger, Michael R. <MGriffinger@gibbonslaw.com>; Howells, Charlotte <CHowells@gibbonslaw.com>
Subject: RE: 1782 Draft Stipulation

Ari,

I refer you to my email of 4:10. We are willing to sign a consent order. You have not pointed out anything inaccurate or
inappropriate in the language we proposed. Instead, you simply threatened us with ultimatums and sanctions if we did
not sign your version. Please proceed however you see fit. We remain willing to sign and submit the most recent
version of the consent order that we sent to you. Thanks.

- Sam

Samuel I. Portnoy
Gibbons P.C.
One Gateway Center
Newark, NJ 07102-5310
Tel (973) 596-4909 |Fax (973) 639-6218

From: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
Sent: Thursday, July 9, 2020 4:12 PM
To: Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
Cc: Griffinger, Michael R. <MGriffinger@gibbonslaw.com>; Howells, Charlotte <CHowells@gibbonslaw.com>
Subject: Re: 1782 Draft Stipulation

Thanks. Are you refusing to sign my proposed order? A simple yes or no will do. But please consider the
ramifications. Just yes or no. Thanks

Sent from my Verizon, Samsung Galaxy smartphone
Get Outlook for Android


From: Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
Sent: Thursday, July 9, 2020 4:10:24 PM
To: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
Cc: Griffinger, Michael R. <MGriffinger@gibbonslaw.com>; Howells, Charlotte <CHowells@gibbonslaw.com>
Subject: RE: 1782 Draft Stipulation

Ari,

The version of the consent order we prepared provides precisely the relief you told Mike you were seeking. We also
think it is important, and a benefit to you, to provide the Court with the reasons that you believe justify your late filing
and failure to contact us about it. We remain willing to submit to the Court the most recent version of the Consent
Order. You are, of course, free to proceed however you see fit. We will respond to any motion you may file as is
appropriate, including by bringing to the Court’s attention the perfectly reasonable stipulation we attempted to
negotiate with you, and your communication in response. Thank you.

- Sam


                                                              2
        Case 3:19-cv-16458-FLW-DEA Document 32-2 Filed 07/13/20 Page 4 of 6 PageID: 624
Samuel I. Portnoy
Gibbons P.C.
One Gateway Center
Newark, NJ 07102-5310
Tel (973) 596-4909 |Fax (973) 639-6218

From: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
Sent: Thursday, July 9, 2020 3:41 PM
To: Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
Cc: Griffinger, Michael R. <MGriffinger@gibbonslaw.com>; Howells, Charlotte <CHowells@gibbonslaw.com>
Subject: RE: 1782 Draft Stipulation

Nah. Ill give you 60 minutes to accept my proposed language. Then, I will file my own letter motion and seek
sanctions. Let me know.




NATHANIEL ARI WEISBROT, ESQ.
Attorney at Law
201.788.6146 t/f
aweisbrot@weisbrotlaw.com

 New Jersey Office:                         New York Office:
 1099 Allessandrini Avenue                  370 Lexington Avenue, Suite 2102
 New Milford, New Jersey 07646              New York, NY 10017

IMPORTANT CONFIDENTIAL LEGAL NOTICE: This email and any attachments are for the exclusive and confidential use of the intended recipient. If you are not
the intended recipient, please do not read, distribute or take any action in connection with this this message. If you have received this in error, please notify us
immediately by return email and promptly delete this message and its attachments from your computer system. WE DO NOT WAIVE CONFIDENTIALITY, OR ANY
OTHER PRIVILEGE, INCLUDING THE ATTORNEY-CLIENT or WORK PRODUCT PRIVILEGE by the transmission of this message. The inadvertent receipt
of this message does not create an attorney-client relationship and the inadvertent recipient should not rely on any such privilege.


From: Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
Sent: Thursday, July 9, 2020 3:31 PM
To: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
Cc: Griffinger, Michael R. <MGriffinger@gibbonslaw.com>; Howells, Charlotte <CHowells@gibbonslaw.com>
Subject: RE: 1782 Draft Stipulation

Ari,

Thank you for the revised version. Attached are our proposed edits. We think it is important to state the due date for
your opposition and cross appeal to avoid any impression that our motion to strike was not validly grounded. We also
think it is important to memorialize the representations that were made to us by you as the basis for the late filing and
the basis for us agreeing that our motion is moot. As you will see, we are happy to remove the specific reference to your
family’s medical situation. The only reason it had been included was because it was my understanding that you
intended to publicize it in a letter to the Court if we could not come to an agreement.


Please let us know if this version is acceptable. Thank you.

- Sam

                                                                                 3
        Case 3:19-cv-16458-FLW-DEA Document 32-2 Filed 07/13/20 Page 5 of 6 PageID: 625
Samuel I. Portnoy
Gibbons P.C.
One Gateway Center
Newark, NJ 07102-5310
Tel (973) 596-4909 |Fax (973) 639-6218

From: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
Sent: Thursday, July 9, 2020 2:51 PM
To: Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
Cc: Griffinger, Michael R. <MGriffinger@gibbonslaw.com>; Howells, Charlotte <CHowells@gibbonslaw.com>
Subject: RE: 1782 Draft Stipulation

Here are my proposed revisions. I assume you did not intend for us to publicize my family’s medical conditions. Let me
know if this works. Thanks .




NATHANIEL ARI WEISBROT, ESQ.
Attorney at Law
201.788.6146 t/f
aweisbrot@weisbrotlaw.com

 New Jersey Office:                         New York Office:
 1099 Allessandrini Avenue                  370 Lexington Avenue, Suite 2102
 New Milford, New Jersey 07646              New York, NY 10017

IMPORTANT CONFIDENTIAL LEGAL NOTICE: This email and any attachments are for the exclusive and confidential use of the intended recipient. If you are not
the intended recipient, please do not read, distribute or take any action in connection with this this message. If you have received this in error, please notify us
immediately by return email and promptly delete this message and its attachments from your computer system. WE DO NOT WAIVE CONFIDENTIALITY, OR ANY
OTHER PRIVILEGE, INCLUDING THE ATTORNEY-CLIENT or WORK PRODUCT PRIVILEGE by the transmission of this message. The inadvertent receipt
of this message does not create an attorney-client relationship and the inadvertent recipient should not rely on any such privilege.


From: Portnoy, Samuel I. <SPortnoy@gibbonslaw.com>
Sent: Thursday, July 9, 2020 1:15 PM
To: Ari Weisbrot <aweisbrot@weisbrotlaw.com>
Cc: Griffinger, Michael R. <MGriffinger@gibbonslaw.com>; Howells, Charlotte <CHowells@gibbonslaw.com>
Subject: 1782 Draft Stipulation

Ari,

Here is a draft of the stipulation and consent order you have been discussing with Mike. Please let us know if we can
add your signature and submit to the Court. Thanks.

- Sam

Samuel I. Portnoy
Gibbons P.C.
One Gateway Center
Newark, NJ 07102-5310
Tel (973) 596-4909 |Fax (973) 639-6218


                                                                                 4
      Case 3:19-cv-16458-FLW-DEA Document 32-2 Filed 07/13/20 Page 6 of 6 PageID: 626




Disclaimer
The contents of this message, together with any attachments, may contain information that is legally privileged,
confidential and exempt from disclosure. If you are not the intended recipient, you are hereby notified that any
dissemination, distribution, printing, or copying of this message, or any attachment, is strictly prohibited. If you have
received this message in error, please notify me immediately by reply e-mail or call Gibbons P.C. at 973-596-4500 and
delete this message, along with any attachments, from your computer.




                                                             5
